Order entered June 30, 2015




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-15-00393-CV

                  IN THE INTEREST OF H. G. P. C. AND Z.A.C., CHILDREN,
                       On Appeal from the 254th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-07-16957

                                               ORDER
                  Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart

       On the Court’s own motion we WITHDRAW our opinion rendered June 2, 2015 and

VACATE the judgment dismissing this appeal for want of jurisdiction. We REINSTATE the

case on the Court’s active docket.

       In her motion to reinstate the appeal, appellant Sylvia Alvarez states, “there is an

appealable order which is dated February 27, 2015.” The clerk’s record in this case does not

include such an order. We ORDER appellant to obtain a supplemental clerk’s record including

any appealable order within ten (10) days of the date of this order. We caution appellant that

failure to comply with the Court’s instructions may result in the dismissal of the appeal without

further notice.


                                                         /s/    ELIZABETH LANG-MIERS
                                                                JUSTICE